Per' curiam.
On exception to a ruling denying the respondent’s motion in arrest of judgment.
The respondent was tried and convicted at the October 1954 Term of Kennebec Superior Court for operating a motor vehicle while under the influence- of intoxicating liquors.
The motion attacks as insufficient the allegation in the complaint,
“**** that Richard Palmer of Oakland in Kennebec County, on the 3rd day of July, A. D. 1954, at No. Belgrade in the County of Kennebec, and State of Maine, did operate and drive a certain motor vehicle, to wit, an automobile, on a certain public highway, to wit, Route 135, while under the influence of intoxicating liquor ****’’
The respondent argues that this is too general and uncertain. We are unable to agree with this contention and rule *449the allegation is sufficient in that it charges he did operate a motor vehicle upon a way while under the influence of intoxicating liquors as provided in R. S., 1944, Chapter 19, Section 121, now R. S., 1954, Chapter 22, Section 150.
Joseph B. Campbell, for State.
Anthony Cirillo, for defendant.
Sitting: Fellows, C. J., Williamson, Tirrell, Webber, Beliveau, Tapley, JJ.
In State v. Peterson, 136 Me. 165 the court ruled that “route” did not mean “way” and for that reason the complaint was defective. It intimates that if the offense had been alleged as in this case it would then meet the requirements of good pleading. While “route” is mentioned in this complaint its purpose is to describe the “way.”

Exceptions overruled.


Judgment for the State.